DETAILED ACTION
This is in response to the application filed on April 23, 2021 in which claims 1 – 23 are presented for examination.
Status of Claims
Claims 1 – 23 are pending, of which claims 1, 13, and 18 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021, 10/20/2021, and 1/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 4/23/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because three listed NPL documents have not been submitted and are not found in the parent applications.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,365,833. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the instant application is broader than claim 20 of 10,365,833.
10,365,833
17/239460
19. A method, comprising: 
converting, by a multilevel signal encoder including a plurality of logic circuits each configured to input a plurality of bitstreams, the plurality of bitstreams into a plurality of multilevel signals at a first device, 








wherein a count of the plurality of bitstreams is greater than a count of the multilevel signals; and 

driving the plurality of multilevel signals onto respective signal lines of an I/O bus to a second device via individual drivers,

wherein each of the plurality of multilevel signals is configured to be one of more than two signal levels, 

wherein driving the plurality of multilevel signals onto the respective signal lines comprises controlling each of a plurality of sections of a driver associated with one of the plurality of multilevel signals, and wherein first and second control signals are used to control respective sections of the plurality of sections of the driver associated with one of the plurality of multilevel signals, and each of the first and second control signals is generated based on all of the plurality of bitstreams.
18. A method, comprising: 
converting a plurality of bitstreams into a plurality of multilevel signals by a driver circuit; 




driving the plurality of respective multilevel signals onto a plurality of respective signal lines by the driver circuit, wherein the plurality of multilevel signals have more than two signal levels, and 
wherein a number of the plurality of bitstreams is greater than a number of the multilevel signals.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "the first circuit" and “the second circuit” in lines 2 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16 – 17 inherit this rejection based on their dependencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 13 – 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘A LOW-COMPLEXITY POWER-EFFICIENT SIGNALING SCHEME FOR CHIP-TO-CHIP COMMUNICATION’ by Kamran Farzan and David A. Johns (hereinafter referred to as Farzan) (from Applicant’s IDS).

Referring to claim 1, Farzan discloses “An apparatus, comprising: a driver circuit configured to convert a plurality of bitstreams into a plurality of multilevel signals” (Figure 9 (a) 3-level PAM drivers, each with 2 inputs and one multi-level Line output), “wherein the driver circuit comprising a plurality of drivers configured to drive the plurality of respective multilevel signals onto a plurality of respective signal lines” (Figure 9 (a) four drivers, each driving a multilevel signal), “and wherein each driver of the plurality of drivers is configured to drive more than two voltages” (section 4.2 3-level transmitter), “and wherein a number of the plurality of bitstreams is greater than a number of the plurality of multilevel signals” (Figure 9 (a) 3-level PAM drivers, each with 2 inputs and one multi-level Line output).

As per claim 2, Farzan discloses “the plurality of drivers comprise: a first driver configured to receive a first plurality of bitstreams and to drive an output signal in response onto the plurality of respective signal lines; and a second driver configured to receive a second plurality of bitstreams and to drive an output signal in response onto the plurality of respective signal lines” (Figure 9 (a) 3-level PAM drivers, each with 2 inputs and one multi-level Line output).

	Referring to claim 13, Farzan discloses “A method comprising: receiving a plurality of multilevel signals including a first multilevel signal and a second multilevel signal” (Figure 7 receiving Line1 through Line4); “providing a plurality of output signals based on a first reference voltage and a second reference voltage responsive to any multilevel signal of the plurality of multilevel signals, including: providing a first output signal and a second output signal based on the first reference voltage and the second reference voltage respectively, responsive to the first multilevel signal” (Figure 8 (a) Line1 input to comparators with reference voltages and providing outputs); “providing a third output signal and a fourth output signal based on the first reference voltage and the second reference voltage respectively, responsive to the second multilevel signal” (Figure 8 (a) is understood to be duplicated for Line2, Line3, and Line4 so that the first reference voltage and second reference voltage are also duplicated); “and providing a plurality of bitstreams responsive to the first, second, third and fourth output signals, wherein the plurality of bitstreams that are greater in number than the plurality of multilevel signals” (Figure 7 Line1 with four outputs Bit1A, Bit2A, Bit3A, Bit4A and these inputs to decoder with 3 outputs).

	As per claim 14, Farzan discloses “providing the first output signal and the second output signal based on the first reference voltage and the second reference voltage respectively includes: comparing the first multilevel signal to the first reference signal; comparing the first multilevel signal to the second reference signal, and wherein providing the third output signal and the fourth output signal based on the first reference voltage and the second reference voltage respectively includes: comparing the second multilevel signal to the first reference signal; and comparing the second multilevel signal to the second reference signal” (Figure 7 shows that outputs of L1 receiver and L2 receiver are input to the same decoder.  Figure 8 (a) details would be duplicated for Line2 as below).


    PNG
    media_image1.png
    901
    767
    media_image1.png
    Greyscale


As per claim 15, Farzan discloses “receiving the first and second output signals from the first circuit; receiving the third and fourth output signals from the second circuit; and providing a first bitstream, a second bitstream and a third bitstream responsive to the first, second, third and fourth output signals” (Figure 8 (a) duplicated for Line2 (as above) shows these four output signals and providing 3 bitstreams output from the decoder).

	As per claim 16, Farzan discloses “receiving the first, second and third output signals; providing a first intermediate signal responsive to the first, second and third output signals; receiving the first, second and fourth output signals; providing a second intermediate signal responsive to the first, second and fourth output signals; receiving the first and second intermediate signals; and providing the first bitstream responsive to the first and second intermediate signals” (Figure 8 (b) receiving B1, B2, B3 to provide a signal, receiving B1, B2, B4 to provide a signal.  These provided signals are then used as inputs to determine out1).

Referring to claim 18, claim 1 recites the corresponding limitations as that of claim 18.  Therefore, the rejection of claim 1 applies to claim 18. 
Also, Farzan discloses “wherein the plurality of multilevel signals have more than two signal levels” (section 4.2 3-level PAM transmitter).

Note, claim 19 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6, 8 – 10, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Farzan in view of Shirani, U.S. Patent Application 2005/0122143 (hereinafter referred to as Shirani).

As per claim 3, Farzan does not appear to explicitly disclose “the first driver and the second driver have different impedances.”
However, Shirani teaches that line drivers typically must satisfy two requirements: first generate a certain voltage swing across the transmission line, and second have an output impedance that is matched to the line characteristic impedance to absorb signals arriving at the transmitter and avoid reflections back to the line ([0002]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to utilize two drivers with different impedances in order to match the line characteristic impedance of each specific line.
Farzan and Shirani are analogous art because they are from the same field of endeavor, which is multilevel signaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and Shirani before him or her, to modify the teachings of Farzan to include the teachings of Shirani so that the apparatus includes two drivers with different impedances.
The motivation for doing so would have been to absorb signals arriving at the transmitter and avoid reflections back to the line (as described by Shirani at [0002]).  The lines may be of differing impedances and/or lengths based on the design of the circuitry, layout of a printed circuit board, etc.
Therefore, it would have been obvious to combine Shirani with Farzan to obtain the invention as specified in the instant claim.

	As per claims 4 and 5, Farzan discloses “a” “circuit configured to receive a first plurality of bitstreams and a second plurality of bitstreams, and to provide the first and second pluralities of bitstreams to the driver circuit” and the “circuit is configured to” “control routing of the first and second pluralities of bitstreams to circuits of the driver circuit” (Figure 9 (a) encoder circuit receives b0-b5 and provides bitstreams to drivers).
Farzan does not appear to explicitly disclose “a switch circuit configured to receive a first plurality of bitstreams and a second plurality of bitstreams, and to provide the first and second pluralities of bitstreams to the driver circuit” and “wherein the switch circuit is configured to receive a control signal that is configured to control routing of the first and second pluralities of bitstreams to circuits of the driver circuit.”
	However, Shirani discloses “a switch circuit” and “wherein the switch circuit is configured to receive a control signal that is configured to control routing” (Figs. 4A and 4B signals from driver coding logic controlling switches).
Farzan and Shirani are analogous art because they are from the same field of endeavor, which is multilevel signaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and Shirani before him or her, to modify the teachings of Farzan to include the teachings of Shirani so that the apparatus includes a switch circuit.
The motivation for doing so would have been to ensure impedance matching with the changing input bits (as described by Shirani at [0008]).
Therefore, it would have been obvious to combine Shirani with Farzan to obtain the invention as specified in the instant claim.

	As per claim 6, Shirani discloses “a command decoder configured to provide the control signal” (Figs. 4A, 4B, and [0017] coder logic 120).
Farzan and Shirani are analogous art because they are from the same field of endeavor, which is multilevel signaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and Shirani before him or her, to modify the teachings of Farzan to include the teachings of Shirani so that the apparatus includes a switch circuit.
The motivation for doing so would have been to ensure impedance matching with the changing input bits (as described by Shirani at [0008]).
Therefore, it would have been obvious to combine Shirani with Farzan to obtain the invention as specified in the instant claim.

As per claim 8, Farzan discloses “circuits configured to provide the first and second pluralities of bitstreams to the driver circuit” (Figure 9 (a) encoder circuit receives b0-b5 and provides bitstreams to drivers).
Farzan does not appear to explicitly disclose “multiplexer circuits configured to provide the first and second pluralities of bitstreams to the driver circuit.”
However, Shirani discloses “multiplexer circuits configured to provide the first and second pluralities of bitstreams to the driver circuit” (section 4.1 multiplexers to select bits).
Farzan and Shirani are analogous art because they are from the same field of endeavor, which is multilevel signaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and Shirani before him or her, to modify the teachings of Farzan to include the teachings of Shirani so that the apparatus includes a switch circuit.
The motivation for doing so would have been to ensure impedance matching with the changing input bits (as described by Shirani at [0008]).
Therefore, it would have been obvious to combine Shirani with Farzan to obtain the invention as specified in the instant claim.

As per claim 9, Farzan does not appear to explicitly disclose “the plurality of drivers comprise a plurality of signal line drivers having a same impedance.”
However, Shirani teaches that line drivers typically must satisfy two requirements: first generate a certain voltage swing across the transmission line, and second have an output impedance that is matched to the line characteristic impedance to absorb signals arriving at the transmitter and avoid reflections back to the line ([0002]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to utilize two drivers with the same impedance in order to match the line characteristic impedance of each specific line.  Each line may have the same impedance.
Farzan and Shirani are analogous art because they are from the same field of endeavor, which is multilevel signaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and Shirani before him or her, to modify the teachings of Farzan to include the teachings of Shirani so that the apparatus includes two drivers with the same impedance.
The motivation for doing so would have been to absorb signals arriving at the transmitter and avoid reflections back to the line (as described by Shirani at [0002]).  The lines may be of the same impedances and/or lengths based on the design of the circuitry, layout of a printed circuit board, etc.
Therefore, it would have been obvious to combine Shirani with Farzan to obtain the invention as specified in the instant claim.

	As per claim 10, Farzan discloses “the driver circuit comprises a first driver section controlled by a first control signal associated with the first plurality of bitstreams” (section 4.1 select signal).
	Farzan does not appear to explicitly disclose “the driver circuit comprises a first driver section controlled by a first control signal associated with the first plurality of bitstreams and a second driver section controlled by a second control signal associated with the second plurality of bitstreams.”
	However, Shirani discloses “the driver circuit comprises a first driver section controlled by a first control signal” “and a second driver section controlled by a second control signal” (Figs. 4A and 4B Sign and Signb).
Farzan and Shirani are analogous art because they are from the same field of endeavor, which is multilevel signaling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Farzan and Shirani before him or her, to modify the teachings of Farzan to include the teachings of Shirani so that the apparatus includes a switch circuit.
The motivation for doing so would have been to ensure impedance matching with the changing input bits (as described by Shirani at [0008]).
Therefore, it would have been obvious to combine Shirani with Farzan to obtain the invention as specified in the instant claim.

Note, claim 20 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 20.

Note, claim 21 recites the corresponding limitations of claims 4 and 5.  Therefore, the rejection of claims 4 and 5 apply to claim 21.

Note, claim 22 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 22.

Note, claim 23 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 23.

Allowable Subject Matter
Claims 7, 11, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20190073332 and 20200104272 and Patents 10496583 and 10929329 teach multilevel drivers.
U.S. Patent Applications 20190102298, 20190103143, 20190103148 teaches multilevel signaling with comparators and multiplexors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184